Case 2:05-cv-03895-JMV-JAD Document 372 Filed 04/17/20 Page 1 of 2 PageID: 9752


   CRAIG CARPENITO
   United States Attorney
   NICOLE F. MASTROPIERI
   Assistant U.S. Attorney
   970 Broad Street, Suite 700
   Newark, NJ 07102
   Tel. (973) 645-6548
   Fax. (973) 297-2010
   Email: nicole.mastropieri@usdoj.gov


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   UNITED STATES OF AMERICA, ex rel.                 Hon. John Michael Vazquez
   LAURIE SIMPSON,                                   United States District Court Judge

                  Plaintiff,                         Hon. Joseph A. Dickson
                                                     United States Magistrate Judge
          v.
                                                     Civil Action No. 05-3895 (JMZ)(JAD)
   BAYER CORPORATION, et al.,
                                                     NOTICE OF SUBSTITUTION OF
                  Defendants.                        COUNSEL FOR UNITED STATES



   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

        Please take notice that the United States substitutes its counsel and attorney of record in
   this matter.

                                          Former Attorney

   CRAIG CARPENITO
   United States Attorney
   NICOLE F. MASTROPIERI
   Assistant U.S. Attorney
   970 Broad Street, Suite 700
   Newark, NJ 07102
   Tel. (973) 645-6548
   Fax. (973) 297-2010
   Email: nicole.mastropieri@usdoj.gov

   is no longer the United States’ attorney in this matter.
Case 2:05-cv-03895-JMV-JAD Document 372 Filed 04/17/20 Page 2 of 2 PageID: 9753


        The United States’ new counsel in this matter, and attorney of record on whom all notices
    and papers may be served, is:

                                            New Attorney

    CRAIG CARPENITO
    United States Attorney
    MARIHUG P. CEDEÑO
    Assistant U.S. Attorney
    970 Broad Street, Suite 700
    Newark, NJ 07102
    Tel. (973) 645-2926
    Fax. (973) 297-2010
    Email: marihug.cedeno@usdoj.gov

                                     Substitution Based on Consent

         The undersigned consent to the substitution and certify that this substitution will not
 delay the proceedings in this matter.

                                                          CRAIG CARPENITO
                                                          United States Attorney

                                                  By:     s/ Nicole F. Mastropieri
                                                          NICOLE F. MASTROPIERI
                                                          Assistant U.S. Attorney


                                                          CRAIG CARPENITO
                                                          United States Attorney

                                                  By:     s/ Marihug P. Cedeño
                                                          MARIHUG P. CEDEÑO
                                                          Assistant U.S. Attorney
